Case: 21-2194   Document: 11     Page: 1   Filed: 02/09/2022




   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                    JULIAN R. ASH,
                       Petitioner

                            v.

      OFFICE OF PERSONNEL MANAGEMENT,
                    Respondent
              ______________________

                       2021-2194
                 ______________________

    Petition for review of the Merit Systems Protection
 Board in No. DA-844E-20-0536-I-1.
                 ______________________

    JULIAN R. ASH, Lutherville, MD, pro se.

     CHRISTOPHER L. HARLOW, Commercial Litigation
 Branch, Civil Division, United States Department of Jus-
 tice, Washington, DC, for respondent.
                  ______________________

     Before DYK, PROST, and HUGHES, Circuit Judges.
 PER CURIAM.
                       ORDER
     On October 7, 2021, we directed the parties to show
 cause whether this case should be transferred to a United
 States district court as a mixed case under 5 U.S.C.
 § 7703(b)(1)(A). In response, the Office of Personnel
Case: 21-2194     Document: 11      Page: 2    Filed: 02/09/2022




 2                                                   ASH   v. OPM



 Management asserted that Julian R. Ash presented a
 mixed case and that we should transfer this case to the
 United States District Court for the District of Maryland.
 Because this case involves (1) an action that is appealable
 to the Merit Systems Protection Board and (2) a discrimi-
 nation allegation, we conclude that it is a mixed case and
 therefore order the case transferred to the District of Mar-
 yland.
                                I
     In September 2020, Julian R. Ash appealed to the
 Merit Systems Protection Board, challenging a reconsider-
 ation decision of the Office of Personnel Management that
 denied his application for disability retirement benefits.
 Mr. Ash asserted affirmative defenses, including disparate
 treatment based on race and prior protected activity. The
 Board affirmed OPM’s reconsideration decision and con-
 cluded, among other things, that Mr. Ash failed to prove
 his affirmative defenses. Mr. Ash appeals, and his submis-
 sions before this court indicate that he wishes to continue
 pursuing his discrimination claim.
                               II
     Under 5 U.S.C. § 7703(b)(1)(A), an appellant generally
 must appeal a final Board decision to the Federal Circuit.
 But if the appellant (1) has been affected by an action that
 the appellant may appeal to the Board and (2) alleges that
 a basis for the action was discrimination prohibited by enu-
 merated federal statutes, then the appellant is said to have
 brought a “mixed case” and must seek judicial review in
 federal district court. Kloeckner v. Solis, 568 U.S. 41, 44, 56
 (2012) (citing 5 U.S.C. § 7702(a)(1), 29 C.F.R. § 1614.302
 (2012)); Perry v. MSPB, 137 S. Ct. 1975, 1985 (2017). One
 of those enumerated federal statutes is 42 U.S.C. § 2000e-
 16, which prohibits racial discrimination with respect to
 “personnel actions.”
Case: 21-2194     Document: 11      Page: 3     Filed: 02/09/2022




 ASH   v. OPM                                                  3



     Some adverse personnel actions may not be appealed
 to the Board and therefore do not create mixed cases. An
 affected employee has a right to appeal an agency’s deci-
 sion to the Board “[i]f (but only if) the action is particularly
 serious—involving, for example, a removal from employ-
 ment or a reduction in grade or pay.” Kloeckner, 568 U.S.
 at 44. And some cases “by definition are never ‘mixed
 cases.’” Young v. MSPB, 961 F.3d 1323, 1328 (Fed. Cir.
 2020). For example, Individual Right of Action appeals can-
 not be mixed cases because “[d]iscrimination claims may
 not be raised in that context.” Id. at 1327 (citing 5 C.F.R.
 § 1209.2(c)).
     Usually, the serious adverse personnel action in a
 mixed case is employee termination. See, e.g., Lang v.
 MSPB, 219 F.3d 1345, 1347 (Fed. Cir. 2000) (“Lang be-
 lieved his termination was a discriminatory ac-
 tion . . . . Thus, Lang pled a mixed case complaint . . . .”).
 Here, Mr. Ash challenges a different adverse action: a dis-
 ability retirement decision. We have not directly spoken on
 this issue, 1 so we take this opportunity to clarify that an
 appeal arising from a benefits decision can be a “personnel
 action” giving rise to a mixed case over which we do not
 have jurisdiction.




       1  In Hirschfield v. OPM, 725 F. App’x 934 (Fed. Cir.
 2018), a benefits case, we recognized that “[w]hen an em-
 ployee complains of a personnel action appealable to the
 board and asserts that the action was prompted, in whole
 or part, by sex discrimination . . . he or she must appeal an
 adverse board decision to a federal district court rather
 than this court.” Id. at 936. But we ultimately concluded
 that we had jurisdiction because “Hirschfield’s pro se fil-
 ings are most reasonably read not to assert a claim of un-
 lawful sex discrimination, but instead to assert that . . . the
 statute . . . is unconstitutional.” Id.
Case: 21-2194     Document: 11      Page: 4    Filed: 02/09/2022




 4                                                   ASH   v. OPM



      Removal is not the only adverse action that can create
 a mixed case. See Kloeckner, 568 U.S. at 44 n.1 (listing
 other actions that an employee can appeal to the Board).
 Per 5 U.S.C. § 7702(a)(1)(A), a challenge to an adverse
 agency personnel action can be a mixed case as long as the
 adverse action can be appealed to the Board. An OPM de-
 cision that adversely affects retirement “rights or benefits,”
 like the decision that Mr. Ash appeals in this case, is a “per-
 sonnel action.” 5 U.S.C. § 8461(e)(1); Miller v. OPM, 449
 F.3d 1374, 1377–78 (Fed. Cir. 2006).
     Here, Mr. Ash (1) raises an adverse personnel action
 that is appealable to the Merit Systems Protection Board
 and (2) alleges discrimination. So, we conclude that this ap-
 peal is a mixed case over which we do not have jurisdiction.
 We therefore order this case transferred to the District of
 Maryland.
     IT IS ORDERED THAT:
    This case is transferred to the United States District
 Court for the District of Maryland.


                                      FOR THE COURT

 February 9, 2022                     /s/ Peter R. Marksteiner
       Date                           Peter R. Marksteiner
                                      Clerk of Court